In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ȱ
No.ȱ16Ȭ1036ȱ
OTGONBAATARȱTSEGMED,ȱ
                                                                     Petitioner,ȱ

                                                    v.ȱ

JEFFERSONȱ B.ȱ SESSIONSȱ III,ȱ Attorneyȱ Generalȱ ofȱ theȱ Unitedȱ
States,ȱ
                                                      Respondent.ȱ
                                  ____________________ȱ

                          PetitionȱforȱReviewȱofȱanȱOrderȱofȱtheȱȱ
                             BoardȱofȱImmigrationȱAppeals.ȱ
                                    No.ȱA089Ȭ272Ȭ651.ȱ
                                  ____________________ȱ

         ARGUEDȱFEBRUARYȱ8,ȱ2017ȱ—ȱDECIDEDȱJUNEȱ15,ȱ2017ȱ
                                  ____________________ȱ

  Beforeȱ WOOD,ȱ Chiefȱ Judge,ȱ FLAUM,ȱ Circuitȱ Judge,ȱ andȱ
CONLEY,ȱDistrictȱJudge.ȱ
   WOOD,ȱ Chiefȱ Judge.ȱ Otgonbaatarȱ Tsegmed,ȱ aȱ citizenȱ ofȱ
Mongolia,ȱoverstayedȱaȱnonȬimmigrantȱvisaȱandȱhasȱbeenȱlivȬ
ingȱinȱtheȱUnitedȱStatesȱsinceȱ2004.ȱHeȱcameȱtoȱtheȱattentionȱ

ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
ȱOfȱtheȱWesternȱDistrictȱofȱWisconsin,ȱsittingȱbyȱdesignation.ȱ
2ȱ                                                     No.ȱ16Ȭ1036ȱ

ofȱtheȱDepartmentȱofȱHomelandȱSecurityȱinȱ2008,ȱafterȱhisȱsecȬ
ondȱ arrestȱ forȱ Drivingȱ Underȱ theȱ Influenceȱ inȱ Illinois.ȱ Theȱ
governmentȱ placedȱ himȱ inȱ removalȱ proceedings.ȱ Heȱ conȬ
cededȱthatȱheȱwasȱremovable,ȱbutȱheȱfiledȱanȱapplicationȱwithȱ
theȱimmigrationȱcourtȱinȱJulyȱ2008ȱseekingȱasylum,ȱwithholdȬ
ingȱofȱremoval,ȱandȱprotectionȱunderȱtheȱConventionȱAgainstȱ
Tortureȱ(CAT).ȱTheȱImmigrationȱJudgeȱ(IJ)ȱdeniedȱhisȱappliȬ
cationȱandȱorderedȱhimȱremovedȱtoȱMongolia;ȱtheȱBoardȱofȱ
Immigrationȱ Appealsȱ (BIA)ȱ affirmed.ȱ Tsegmedȱ nowȱ chalȬ
lengesȱthoseȱdecisions.ȱBecauseȱweȱlackȱjurisdictionȱtoȱreviewȱ
theȱ denialȱofȱhisȱasylumȱ application,ȱandȱtheȱevidenceȱdoesȱ
notȱcompelȱtheȱconclusionȱthatȱheȱisȱeligibleȱforȱwithholdingȱ
orȱreliefȱunderȱtheȱCAT,ȱweȱdenyȱhisȱpetitionȱforȱreview.ȱȱ
                                 Iȱ
    Tsegmedȱ isȱ aȱ memberȱ ofȱ theȱ Taijȱ ethnicȱ group,ȱ whichȱ isȱ
reportedlyȱ descendedȱ fromȱ nobilityȱ andȱ stillȱ privilegedȱ inȱ
Mongolia.ȱHeȱattendedȱschoolȱinȱtheȱSovietȱUnionȱandȱthenȱ
becameȱ aȱ highȬrankingȱ officerȱ inȱ theȱ Mongolianȱ military.ȱ Inȱ
thatȱposition,ȱheȱworkedȱonȱhighlyȬclassifiedȱassignmentsȱandȱ
hadȱ knowledgeȱ ofȱ theȱ internalȱ workingsȱ ofȱ theȱ governingȱ
Communistȱ regime.ȱ Butȱ heȱ andȱ hisȱ closeȱ friend,ȱ Bayarbat,ȱ
eventuallyȱ becameȱ involvedȱ withȱ theȱ proȬdemocracyȱ moveȬ
mentȱinȱMongoliaȱwhileȱtheȱcountryȱwasȱruledȱbyȱMongolia’sȱ
CommunistȱParty.ȱTheȱpoliceȱarrestedȱTsegmedȱandȱBayarbatȱ
inȱ1989ȱwhileȱtheȱtwoȱwereȱdistributingȱproȬdemocracyȱpamȬ
phlets.ȱAfterȱtheȱarrest,ȱtheȱpoliceȱheldȱTsegmedȱforȱ72ȱhours,ȱ
punchedȱhimȱinȱtheȱfaceȱthreeȱtimes,ȱcalledȱhimȱnames,ȱandȱ
gaveȱ himȱ noȱ food.ȱ Theȱ policeȱ arrestedȱ himȱ againȱ inȱ 1994,ȱ
alongȱwithȱBayarbat,ȱduringȱanȱelectionȱprotestȱorganizedȱbyȱ
theȱDemocraticȱParty.ȱȱ
No.ȱ16Ȭ1036ȱ                                                     3

    Inȱ1999,ȱTsegmed’sȱyoungȱsonȱdiedȱaȱtragicȱandȱmysteriousȱ
death,ȱforȱwhichȱheȱblamesȱtheȱMongolianȱgovernment.ȱTheȱ
ambulanceȱthatȱTsegmedȱcalledȱinȱtheȱmidstȱofȱhisȱson’sȱmedȬ
icalȱemergencyȱneverȱarrived,ȱand,ȱfollowingȱhisȱson’sȱdeath,ȱ
anȱ unidentifiedȱ personȱ calledȱ andȱ mockedȱ Tsegmed,ȱ tellingȱ
himȱthatȱsuchȱthingsȱhappenedȱtoȱmembersȱofȱtheȱDemocraticȱ
Party.ȱ Inȱ 2001,ȱ Bayarbat’sȱ familyȱ wasȱ murdered.ȱ Theȱ ComȬ
munistȱPartyȱframedȱBayarbatȱforȱtheȱmurdersȱandȱarrestedȱ
him;ȱheȱeventuallyȱdiedȱinȱprison.ȱAroundȱthisȱtime,ȱtheȱpoliceȱ
broughtȱ Tsegmedȱ inȱ forȱ questioning,ȱ ostensiblyȱ relatedȱ toȱ
Bayarbat’sȱ arrestȱ onȱ murderȱ charges.ȱ Theyȱ insteadȱ interroȬ
gatedȱ himȱ aboutȱ politicalȱ informationȱ thatȱ theyȱ believedȱ
Bayarbat’sȱfatherȱhadȱgivenȱhim.ȱTheȱpoliceȱdetainedȱhimȱthatȱ
timeȱforȱ72ȱhours,ȱduringȱwhichȱtheyȱpunchedȱhimȱinȱtheȱfaceȱ
betweenȱfourȱandȱsixȱtimes.ȱAlthoughȱTsegmedȱrelocatedȱtoȱ
theȱUnitedȱStatesȱinȱ2004,ȱTsegmed’sȱbrother,ȱwhoȱremainedȱ
inȱMongolia,ȱtoldȱhimȱinȱ2007ȱthatȱunidentifiedȱpeopleȱ(preȬ
sumablyȱcommunists)ȱhadȱcomeȱtoȱhimȱlookingȱforȱhisȱ“dirtyȱ
brother.”ȱAȱmonthȱafterȱreportingȱthisȱtoȱTsegmed,ȱhisȱbrotherȱ
died.ȱ Theȱ deathȱ wasȱ ruledȱ aȱ heartȱ attack,ȱ butȱ Tsegmedȱ beȬ
lievesȱitȱmayȱhaveȱbeenȱcausedȱbyȱsomethingȱelseȱbecauseȱhisȱ
brotherȱwasȱinȱgoodȱphysicalȱshape.ȱȱ
    TsegmedȱprovidedȱthisȱinformationȱinȱtheȱFormȱIȬ589ȱApȬ
plicationȱforȱAsylumȱandȱforȱWithholdingȱofȱRemovalȱheȱfiledȱ
inȱJulyȱ2008,ȱandȱinȱhisȱtestimonyȱatȱtwoȱimmigrationȱcourtȱ
hearingsȱconductedȱinȱDecemberȱ2013ȱandȱJanuaryȱ2014.ȱTheȱ
IJȱfoundȱTsegmedȱcredible,ȱbutȱtheȱjudgeȱnotedȱthatȱmuchȱofȱ
hisȱ testimonyȱ lackedȱ corroborationȱ andȱ thereforeȱ deservedȱ
lessȱweight.ȱTheȱIJȱdeniedȱreliefȱinȱJulyȱ2014,ȱandȱtheȱBIAȱafȬ
firmedȱ inȱ Decemberȱ 2015.ȱ Theyȱ rejectedȱ Tsegmed’sȱ asylumȱ
applicationȱbecauseȱheȱdidȱnotȱmeetȱanyȱexceptionȱtoȱtheȱoneȬ
4ȱ                                                        No.ȱ16Ȭ1036ȱ

yearȱ filingȱ deadline.ȱ Seeȱ 8ȱ U.S.C.ȱ §ȱ 1158(a)(2)(B).ȱ Theȱ IJ,ȱ seȬ
condedȱbyȱtheȱBoard,ȱdeniedȱwithholdingȱofȱremovalȱandȱproȬ
tectionȱunderȱCATȱonȱtheȱmerits,ȱfindingȱthatȱtheȱharmȱthatȱ
TsegmedȱallegedȱonȱaccountȱofȱhisȱmembershipȱinȱtheȱDemoȬ
craticȱ Partyȱ wasȱ notȱ seriousȱ enoughȱ toȱ qualifyȱ asȱ “persecuȬ
tion,”ȱ andȱ thatȱ Tsegmedȱ hadȱ failedȱ toȱ establishȱ thatȱ itȱ wasȱ
moreȱlikelyȱthanȱnotȱthatȱheȱwouldȱbeȱtorturedȱuponȱreturn.ȱ
TsegmedȱhasȱpetitionedȱusȱforȱreviewȱofȱtheȱBIA’sȱdecision.ȱȱ
    BecauseȱtheȱIJȱdeniedȱtheȱapplicationȱandȱtheȱBIAȱaffirmedȱ
withȱ aȱ writtenȱ opinion,ȱ weȱ reviewȱ bothȱ decisions.ȱ N.L.A.ȱ v.ȱ
Holder,ȱ744ȱF.3dȱ425,ȱ430ȱ(7thȱCir.ȱ2014).ȱWeȱconsiderȱlegalȱconȬ
clusionsȱdeȱnovo,ȱandȱweȱreviewȱfactualȱissuesȱunderȱtheȱsubȬ
stantialȱ evidenceȱ standard,ȱ “whichȱ requiresȱ usȱ toȱ assessȱ
whetherȱtheȱBoard’sȱdeterminationȱisȱsupportedȱbyȱreasonaȬ
ble,ȱsubstantial,ȱandȱprobativeȱevidenceȱonȱtheȱrecordȱconsidȬ
eredȱasȱaȱwholeȱandȱtoȱreverseȱonlyȱifȱtheȱevidenceȱcompelsȱaȱ
contraryȱ conclusion.”ȱ Abdoulayeȱ v.ȱ Holder,ȱ 721ȱ F.3dȱ 485,ȱ 490ȱ
(7thȱCir.ȱ2013)ȱ(internalȱcitationsȱomitted).ȱ
                                   IIȱ
                                   Aȱ
    AlthoughȱTsegmedȱchallengesȱtheȱBIA’sȱandȱIJ’sȱdetermiȬ
nationsȱthatȱheȱdidȱnotȱmeetȱanyȱexceptionȱtoȱtheȱoneȬyearȱfilȬ
ingȱdeadlineȱforȱasylum,ȱweȱlackȱjurisdictionȱtoȱreconsiderȱtheȱ
Board’sȱfinding.ȱTheȱstatuteȱrequiresȱsomeoneȱseekingȱasylumȱ
toȱapplyȱforȱasylumȱwithinȱoneȱyearȱafterȱenteringȱtheȱUnitedȱ
States.ȱ8ȱU.S.C.ȱ§ȱ1158(a)(2)(B).ȱThatȱruleȱcanȱbeȱrelaxedȱifȱtheȱ
applicantȱ canȱ demonstrateȱ “eitherȱ theȱ existenceȱ ofȱ changedȱ
circumstancesȱwhichȱmateriallyȱaffectȱtheȱapplicant’sȱeligibilȬ
ityȱforȱasylumȱorȱextraordinaryȱcircumstancesȱrelatingȱtoȱtheȱ
delayȱ inȱ filingȱ anȱ applicationȱ withinȱ [oneȱ year].”ȱ
No.ȱ16Ȭ1036ȱ                                                      5

§ȱ1158(a)(2)(D).ȱ Sectionȱ 1158(a)(3)ȱ furtherȱ specifiesȱ thatȱ noȱ
courtȱhasȱjurisdictionȱtoȱreviewȱtheȱdeterminationȱaboutȱtheȱ
timelinessȱofȱtheȱapplicationȱorȱwhetherȱchangedȱorȱextraorȬ
dinaryȱcircumstancesȱexcuseȱaȱlateȱfiling.ȱNonetheless,ȱweȱreȬ
tainȱ theȱ authorityȱ toȱ reviewȱ “constitutionalȱ claimsȱ orȱ quesȬ
tionsȱofȱlawȱrelatedȱtoȱtheȱtimelyȱfilingȱofȱanȱasylumȱapplicaȬ
tion.”ȱBitsinȱv.ȱHolder,ȱ719ȱF.3dȱ619,ȱ625ȱ(7thȱCir.ȱ2013)ȱ(citingȱ
8ȱU.S.C.ȱ§ȱ1252(a)(2)(D)).ȱ“Weȱhaveȱinterpretedȱthisȱexceptionȱ
toȱapplyȱ‘toȱstrictlyȱlegalȱcontroversies,’ȱbyȱwhichȱweȱ‘mean[ȱ]ȱ
thatȱtheȱpartiesȱcontestȱaȱlegalȱissue,ȱandȱthatȱtheȱalienȱwinsȱifȱ
theȱlawȱprovidesȱwhatȱheȱsaysȱitȱdoesȱandȱlosesȱifȱitȱprovidesȱ
whatȱtheȱagencyȱsaysȱitȱdoes.’”ȱId.ȱatȱ625–26ȱ(quotingȱRestrepoȱ
v.ȱHolder,ȱ610ȱF.3dȱ962,ȱ965ȱ(7thȱCir.ȱ2010)).ȱ
     Tsegmedȱcontendsȱthatȱheȱhasȱshownȱjustȱsuchȱanȱerrorȱofȱ
law,ȱbecauseȱ(inȱhisȱview)ȱtheȱevidenceȱofȱaȱmaterialȱchangeȱ
ofȱcircumstancesȱinȱMongoliaȱisȱsoȱstrongȱthatȱaȱcontraryȱconȬ
clusionȱisȱinconsistentȱwithȱtheȱstatute.ȱButȱweȱrejectedȱexactlyȱ
thisȱ methodȱ ofȱ showingȱ “materialȱ changes”ȱ inȱ Viracachaȱ v.ȱ
Mukasey,ȱ518ȱF.3dȱ511,ȱ514–15ȱ(7thȱCir.ȱ2008),ȱandȱ“extraordiȬ
naryȱcircumstances”ȱinȱBitsin,ȱ719ȱF.3dȱatȱ626.ȱMakingȱaȱdeterȬ
minationȱ aboutȱ eitherȱ “materialȱ changes”ȱ orȱ “extraordinaryȱ
circumstances”ȱ requiresȱ thisȱ courtȱ onlyȱ “toȱ applyȱ aȱ legalȱ
standardȱtoȱaȱgivenȱsetȱofȱfacts.”ȱBitsin,ȱ719ȱF.3dȱatȱ626.ȱThisȱ
“doesȱnotȱraiseȱaȱquestionȱofȱlaw,ȱandȱ[]ȱthereforeȱdoesȱnotȱfallȱ
withinȱ§ȱ1252’sȱexceptionȱtoȱtheȱjurisdictionalȱbarȱofȱ§ȱ1158.”ȱ
Id.ȱ atȱ 627.ȱ Becauseȱ Tsegmedȱ doesȱ notȱ presentȱ anyȱ constituȬ
tionalȱclaimsȱorȱquestionsȱofȱlaw,ȱweȱlackȱjurisdictionȱtoȱconȬ
siderȱtheȱdenialȱofȱhisȱasylumȱapplication.ȱȱ
6ȱ                                                     No.ȱ16Ȭ1036ȱ

                                 Bȱ
   TwoȱotherȱformsȱofȱreliefȱareȱunaffectedȱbyȱtheȱoneȬyearȱ
rule:ȱ withholdingȱ ofȱ removal,ȱ andȱ reliefȱ underȱ theȱ CAT.ȱ
Tsegmedȱseeksȱboth.ȱ
     Anȱalienȱisȱentitledȱtoȱwithholdingȱofȱremovalȱifȱhisȱ“lifeȱ
orȱ freedomȱ wouldȱ beȱ threatenedȱ inȱ [theȱ home]ȱ countryȱ beȬ
causeȱofȱtheȱalien’sȱrace,ȱreligion,ȱnationality,ȱmembershipȱinȱ
aȱ particularȱ socialȱ group,ȱ orȱ politicalȱ opinion.”ȱ
8ȱU.S.C.ȱ§ȱ1231(b)(3)(A);ȱBitsin,ȱ719ȱF.3dȱatȱ628.ȱ“Aȱthreatȱtoȱlifeȱ
orȱfreedomȱisȱsynonymousȱwithȱpersecution,ȱwhichȱthisȱCirȬ
cuitȱ definesȱ asȱ ‘detention,ȱ arrest,ȱ interrogation,ȱ prosecution,ȱ
imprisonment,ȱillegalȱsearches,ȱconfiscationȱofȱproperty,ȱsurȬ
veillance,ȱbeatings,ȱtorture,ȱbehaviorȱthatȱthreatensȱtheȱsame,ȱ
andȱ nonȬlifeȬthreateningȱ behaviorȱ suchȱ asȱ tortureȱ andȱ ecoȬ
nomicȱdeprivationȱifȱtheȱresultingȱconditionsȱareȱsufficientlyȱ
severe.’”ȱHalimȱv.ȱHolder,ȱ755ȱF.3dȱ506,ȱ511–12ȱ(7thȱCir.ȱ2014)ȱ
(quotingȱ Yiȱ Xianȱ Chenȱ v.ȱ Holder,ȱ 705ȱ F.3dȱ 624,ȱ 629ȱ
(7thȱCir.ȱ2013)).ȱ“Persecutionȱinvolves,ȱweȱsuggest,ȱtheȱuseȱofȱ
significantȱphysicalȱforceȱagainstȱaȱperson’sȱbody,ȱorȱtheȱinflicȬ
tionȱofȱcomparableȱphysicalȱharmȱwithoutȱdirectȱapplicationȱ
ofȱforceȱ(lockingȱaȱpersonȱinȱaȱcellȱandȱstarvingȱhimȱwouldȱbeȱ
anȱexample),ȱorȱnonphysicalȱharmȱofȱequalȱgravity”ȱsuchȱasȱ
refusingȱtoȱallowȱaȱpersonȱtoȱpracticeȱhisȱreligionȱorȱaȱcredibleȱ
threatȱ toȱ inflictȱ graveȱ physicalȱ harm.ȱ Stanojkovaȱ v.ȱ Holder,ȱ
645ȱF.3dȱ943,ȱ948ȱ(7thȱCir.ȱ2011).ȱ
    IfȱanȱapplicantȱestablishesȱthatȱheȱhasȱsufferedȱpastȱperseȬ
cution,ȱ heȱ isȱ entitledȱ toȱ aȱ rebuttableȱ presumptionȱ ofȱ futureȱ
persecutionȱonȱtheȱsameȱbasis.ȱ8ȱC.F.R.ȱ§ȱ1208.16(b)(1).ȱIfȱheȱ
cannotȱestablishȱpastȱpersecution,ȱheȱstillȱmayȱbeȱentitledȱtoȱ
reliefȱifȱheȱcanȱdemonstrateȱaȱ“clearȱprobability”ȱofȱfutureȱperȬ
secution,ȱmeaningȱthatȱitȱisȱmoreȱlikelyȱthanȱnotȱthatȱheȱwouldȱ
No.ȱ16Ȭ1036ȱ                                                            7

beȱ subjectȱ toȱ persecutionȱ ifȱ heȱ wereȱ returned.ȱ
Halim,ȱ755ȱF.3dȱatȱ 512.ȱ Theȱ “clearȱ probability”ȱ standardȱ forȱ
withholdingȱisȱmoreȱstringentȱthanȱtheȱ“wellȬfoundedȱfearȱofȱ
futureȱpersecution”ȱstandardȱforȱasylumȱapplications.ȱPrelaȱv.ȱ
Ashcroft,ȱ394ȱF.3dȱ515,ȱ519ȱ(7thȱCir.ȱ2005).ȱ
    TsegmedȱarguesȱthatȱhisȱpastȱharmsȱareȱproperlyȱcharacȬ
terizedȱ asȱ persecutionȱ onȱ accountȱ ofȱ hisȱ Taijȱ ethnicity,ȱ hisȱ
membershipȱinȱtheȱDemocraticȱParty,ȱandȱhisȱuniqueȱpositionȱ
inȱtheȱmilitary.ȱHeȱpresentsȱnoȱargumentsȱorȱevidenceȱrelatedȱ
toȱhisȱethnicityȱorȱhisȱmilitaryȱposition,ȱhowever,ȱandȱsoȱweȱ
cannotȱrelyȱonȱeitherȱofȱthoseȱgrounds.ȱThisȱleavesȱhisȱarguȬ
mentȱthatȱheȱwasȱpersecutedȱonȱaccountȱofȱhisȱmembershipȱinȱ
theȱDemocraticȱPartyȱ(thatȱis,ȱonȱtheȱbasisȱofȱhisȱpoliticalȱopinȬ
ionȱorȱmembershipȱinȱaȱparticularȱsocialȱgroup).ȱȱ
   IfȱweȱwereȱreviewingȱhisȱpetitionȱasȱaȱmatterȱofȱfirstȱimȬ
pression,ȱweȱmightȱhaveȱcomeȱtoȱaȱdifferentȱconclusion.ȱButȱ
weȱmayȱreverseȱtheȱBIA’sȱdeterminationȱonlyȱifȱweȱareȱcomȬ
pelledȱbyȱtheȱevidenceȱtoȱconcludeȱthatȱtheȱagencyȱerred.ȱDanȬ
danȱv.ȱAshcroft,ȱ339ȱF.3dȱ567,ȱ572ȱ(7thȱCir.ȱ2003).ȱTheȱIJȱandȱBIAȱ
foundȱ insufficientȱ evidenceȱ toȱ supportȱ theȱ contentionȱ thatȱ
Tsegmed’sȱsonȱandȱbrotherȱwereȱmurderedȱinȱ1999ȱandȱ2007,ȱ
respectively.ȱTheyȱalsoȱruledȱthatȱTsegmedȱcouldȱnotȱrelyȱonȱ
“derivativeȱ persecution”ȱ ofȱ Bayarbat,ȱ asȱ heȱ hadȱ notȱ allegedȱ
thatȱBayarbatȱhadȱbeenȱframedȱinȱorderȱtoȱpersecuteȱTsegmed.ȱ
Seeȱ Zhouȱ Jiȱ Niȱ v.ȱ Holder,ȱ 635ȱ F.3dȱ 1014,ȱ 1018ȱ (7thȱ Cir.ȱ 2011).ȱ
Whileȱ Tsegmed’sȱ storyȱ isȱ aȱ deeplyȱ troublingȱ one,ȱ evenȱ withȱ
theseȱqualifications,ȱweȱcannotȱsayȱthatȱtheȱBoard’sȱfindingsȱ
wereȱtaintedȱbyȱlegalȱerrorȱorȱaȱlackȱofȱsupportȱinȱtheȱrecord.ȱ
   Tsegmed’sȱpetitionȱdescribesȱeventsȱthatȱareȱreminiscentȱofȱ
otherȱcasesȱinȱwhichȱweȱhaveȱaffirmedȱfindingsȱofȱpastȱperseȬ
cution.ȱSee,ȱe.g.,ȱVaduvaȱv.ȱINS,ȱ131ȱF.3dȱ689,ȱ690ȱ(7thȱCir.ȱ1997)ȱ
8ȱ                                                         No.ȱ16Ȭ1036ȱ

(findingȱthatȱtheȱBIAȱreasonablyȱconcludedȱthatȱtheȱpetitionerȱ
sufferedȱ pastȱ persecutionȱ basedȱ onȱ beingȱ beatenȱ upȱ byȱ
strangersȱwarningȱhimȱaboutȱpoliticalȱactivity,ȱbutȱaffirmingȱ
denialȱofȱasylumȱbasedȱonȱtheȱlackȱofȱaȱwellȬfoundedȱfearȱofȱ
futureȱpersecution).ȱHisȱclaimsȱofȱarrest,ȱassault,ȱandȱdetenȬ
tionȱwithoutȱfoodȱonȱaccountȱofȱhisȱpoliticalȱpartyȱmemberȬ
shipȱandȱactivityȱdepictȱmoreȱthanȱ“mere”ȱharassmentȱ(aȱdisȬ
turbinglyȱvagueȱconcept).ȱSeeȱStanojkova,ȱ645ȱF.3dȱatȱ948.ȱButȱ
weȱ alsoȱ haveȱ affirmedȱ findingsȱ thatȱ similarȱ physicalȱ harmsȱ
didȱnotȱwarrantȱaȱfindingȱofȱpastȱpersecution.ȱSee,ȱe.g.,ȱSirbuȱ
v.ȱHolder,ȱ718ȱF.3dȱ655,ȱ659ȱn.3ȱ(7thȱCir.ȱ2013)ȱ(listingȱcasesȱafȬ
firmingȱfindingsȱofȱnoȱpastȱpersecution).ȱAsȱweȱhaveȱpreviȬ
ouslyȱrecognized,ȱourȱpastȬpersecutionȱcasesȱareȱ“allȱoverȱtheȱ
lot.”ȱStanojkova,ȱ645ȱF.3dȱatȱ947.ȱThatȱisȱwhyȱbothȱTsegmedȱandȱ
theȱgovernmentȱ“areȱableȱtoȱciteȱcasesȱthatȱsupportȱtheirȱposiȬ
tion;ȱ [theȱ citations]ȱ cancelȱ eachȱ otherȱ out.”ȱ Id.ȱ “Inȱ theȱ closeȱ
cases,ȱwhereȱaȱreasonableȱtrierȱofȱfactȱcouldȱmakeȱaȱdecisionȱ
eitherȱway,ȱweȱshouldȱbeȱableȱtoȱdeferȱtoȱtheȱjudgmentȱofȱtheȱ
immigrationȱ judgesȱ andȱ theȱ Board.”ȱ Sirbu,ȱ 718ȱ F.3dȱ atȱ 660.ȱ
ThatȱprincipleȱguidesȱourȱdecisionȱtoȱacceptȱtheȱBoard’sȱconȬ
clusionȱthatȱTsegmedȱdidȱnotȱmanageȱtoȱshowȱpastȱpersecuȬ
tion.ȱȱȱ
    Becauseȱheȱhasȱnotȱestablishedȱpastȱpersecution,ȱTsegmedȱ
hasȱ theȱ burdenȱ ofȱ demonstratingȱ aȱ clearȱ probabilityȱ thatȱ heȱ
willȱ beȱ persecutedȱ inȱ theȱ future.ȱ Althoughȱ theȱ BIAȱ didȱ notȱ
reachȱthisȱissue,ȱtheȱIJȱfoundȱthatȱheȱhadȱnotȱmetȱhisȱburden.ȱ
Theȱ IJȱ concludedȱ thatȱ althoughȱ Tsegmedȱ hadȱ aȱ subjectivelyȱ
genuineȱfearȱofȱpersecutionȱifȱheȱisȱsentȱbackȱtoȱMongolia,ȱthatȱ
fearȱisȱnotȱobjectivelyȱreasonable.ȱTheȱDemocraticȱPartyȱconȬ
trolsȱtheȱpresidencyȱandȱaȱpluralityȱofȱtheȱMongolianȱparliaȬ
ment.ȱTheȱU.S.ȱStateȱDepartmentȱreportsȱthatȱthereȱareȱnoȱofȬ
ficialȱpoliticalȱprisonersȱorȱdetaineesȱinȱMongolia.ȱU.S.ȱDep’tȱ
No.ȱ16Ȭ1036ȱ                                                          9

ofȱ State,ȱ Mongoliaȱ 2015ȱ Humanȱ Rightsȱ Report,ȱ
https://www.state.gov/documents/organization/252995.pdf.ȱ
TheȱIJȱnotedȱthatȱthereȱwasȱnoȱevidenceȱthatȱtheȱCommunistȱ
PartyȱretainsȱtheȱabilityȱtoȱthreatenȱTsegmed,ȱandȱthatȱthereȱ
wasȱinsufficientȱevidenceȱthatȱtheȱpartyȱwouldȱbeȱmotivatedȱ
toȱtargetȱanȱopponentȱwhoȱhadȱnotȱbeenȱpoliticallyȱactiveȱforȱ
aȱlongȱtime.ȱȱ
    Nothingȱ inȱ theȱ recordȱ requiresȱ usȱ toȱ concludeȱ thatȱ
Tsegmedȱfacesȱaȱclearȱprobabilityȱofȱfutureȱpersecution.ȱWhileȱ
Tsegmedȱ arguesȱ thatȱ heȱ hadȱ aȱ “wellȬfoundedȱ fearȱ ofȱ futureȱ
persecution”ȱandȱthatȱheȱfacesȱaȱ“reasonableȱpossibilityȱofȱfuȬ
tureȱpersecution”ȱifȱheȱreturns,ȱthatȱisȱnotȱwhatȱheȱneedsȱtoȱ
showȱforȱwithholdingȱofȱremoval.ȱSeeȱPrela,ȱ394ȱF.3dȱatȱ519.ȱ
Showingȱaȱ“wellȬfoundedȱfear”ȱorȱ“reasonableȱpossibility”ȱofȱ
persecutionȱisȱaȱfarȱcryȱfromȱestablishingȱthatȱfutureȱpersecuȬ
tionȱisȱ“moreȱlikelyȱthanȱnot.”ȱ
                                    Cȱ
     Finally,ȱTsegmedȱurgesȱthatȱheȱhasȱdemonstratedȱthatȱheȱ
qualifiesȱforȱreliefȱunderȱtheȱCAT,ȱwhichȱrequiresȱanȱapplicantȱ
toȱshowȱthatȱitȱisȱmoreȱlikelyȱthanȱnotȱthatȱheȱwillȱbeȱtorturedȱ
ifȱ returnedȱ toȱ theȱ countryȱ inȱ question.ȱ 8ȱ C.F.R.ȱ §ȱ 1208.16;ȱ
Bitsin,ȱ719ȱF.3dȱatȱ631.ȱTortureȱisȱdefinedȱasȱ“anyȱactȱbyȱwhichȱ
severeȱpainȱorȱsuffering[ȱ]ȱ«ȱisȱintentionallyȱinflictedȱonȱaȱperȬ
sonȱ «ȱ whenȱ suchȱ painȱ orȱ sufferingȱ isȱ inflictedȱ byȱ orȱ atȱ theȱ
instigationȱofȱorȱwithȱtheȱconsentȱorȱacquiescenceȱofȱaȱpublicȱ
officialȱ orȱ otherȱ personȱ actingȱ inȱ anȱ officialȱ capacity.”ȱ
8ȱC.F.R.ȱ§ȱ1208.18(a)(1).ȱ
    Butȱ Tsegmedȱ presentsȱ noȱ argumentsȱ inȱ supportȱ ofȱ thisȱ
claim.ȱHeȱsaysȱonlyȱthatȱ“theȱevidenceȱoverwhelminglyȱestabȬ
lishedȱthatȱheȱmetȱhisȱburdenȱforȱwithholdingȱofȱremovalȱandȱ
10ȱ                                                     No.ȱ16Ȭ1036ȱ

CATȱasȱwell.”ȱThisȱisȱnotȱsufficientȱtoȱpreserveȱhisȱclaimȱforȱ
ourȱ review.ȱ Pufferȱ v.ȱ Allstateȱ Ins.ȱ Co.,ȱ 675ȱ F.3dȱ 709,ȱ 718ȱ
(7thȱCir.ȱ2012).ȱ Butȱ evenȱ ifȱ itȱ were,ȱ theȱ evidenceȱ weȱ alreadyȱ
haveȱreviewedȱshowsȱthatȱtheȱBoardȱwasȱentitledȱtoȱfindȱthatȱ
Tsegmedȱhasȱnotȱshownȱthatȱitȱisȱmoreȱlikelyȱthanȱnotȱheȱwillȱ
beȱtorturedȱifȱreturnedȱtoȱMongolia.ȱ
      HisȱpetitionȱforȱreviewȱisȱDENIED.ȱ
ȱ